Title: To Thomas Jefferson from Thomas Claxton, 8 February 1806
From: Claxton, Thomas
To: Jefferson, Thomas


                        
                            Honor’d Sir
                     
                            Capitol Feb. 8 1806
                        
                        Since the receipt of your note, I have called on Mr. Webb and Mr. Sibelle, and given directions for the
                            immediate execution of the articles in their hands—Indeed I had supposed they were long since delivered in the house,
                            having impressd on both their minds the necessity of completing their respective undertakings.
                        With respect to Mr. Ingle: Sir, his work is progressing as fast as circumstances will admit On the side
                            Board but one person can be imployed; indeed, I belive, if more could work at it, none could be found sufficiently
                            qualified to assist—The same person has also on hand, the side table for your sitting room, which would have been in the
                            house long since, had there not been a disappointment in procuring the marble slab for the top—this piece of furniture, I
                            think, will not only be the most convenient for the purpose intended, but very ornamental.
                        I have procured the linen for the sheets, Sir, and they are now making—The chairs, so long since ordered
                            from Philada. I can get no tidings of from the manufacturer, altho’ I have written urgent letters.
                        The extremely close application which I am obliged to pay to my duty here from early in the morning until 10
                            oClock at night, daily. I flatter myself, Sir, will serve as some apology in my behalf for the inattention of other
                            persons.
                        I have the honor to be Sir Your most obdt. Hble Svt
                        
                            Thos Claxton
                     
                        
                    